                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

    TOM LEE,                                                       CIVIL ACTION
        Plaintiff

    VERSUS                                                         NO. 17-6547

    NACHER CORPORATION, ET AL.,                                    SECTION: “E” (1)
        Defendants

                                ORDER AND REASONS
        Before the Court is a Motion for Summary Judgment, filed by Defendant the

Nacher Corporation (“Nacher”).1 For the reasons that follow, the motion is GRANTED.

The Court DENIES AS MOOT Nacher’s motion for summary judgment as to the

McCorpen Defense and Medical Causation.2

                                     BACKGROUND

        Plaintiff alleges that, on or about July 16, 2014, he was injured while working on a

structure he refers to as the “McMoran Exploration Oil Rig #251.”3 On July 7, 2017,

Plaintiff filed suit against Nacher, which was his employer, and against McMoRan

Exploration, LLC, McMoRan Exploration Co., and Freeport-McMoRan Exploration and

Production, LLC, which he alleges own the structure.4 Plaintiff alleges he was a seaman

working on a vessel and asserts causes of action for negligence and negligence per se

under the Jones Act, maintenance and cure, lost wages, and unseaworthiness.5

        On August 6, 2018, Nacher filed the instant motion arguing there are no material

facts in dispute, and Plaintiff was not a Jones Act seaman as a matter of law because he



1 R. Doc. 35.
2 R. Doc. 64.
3 R. Doc. 1 at 3–4.
4 Id.
5 Id.


                                             1
spent less than 30% of his time working for Nacher on a vessel or an identifiable fleet of

vessels.6 Plaintiff opposes, contending he spent more than 30% of his time working for

Nacher on a vessel.7

                           SUMMARY JUDGMENT STANDARD

        Summary judgment is appropriate only “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”8 “An issue is material if its resolution could affect the outcome of the action.” 9

When assessing whether a material factual dispute exists, the Court considers “all of the

evidence in the record but refrain[s] from making credibility determinations or weighing

the evidence.”10 All reasonable inferences are drawn in favor of the non-moving party.11

There is no genuine issue of material fact if, even viewing the evidence in the light most

favorable to the non-moving party, no reasonable trier of fact could find for the non-

moving party, thus entitling the moving party to judgment as a matter of law.12

        “[A] party seeking summary judgment always bears the initial responsibility of

informing the district court of the basis for its motion, and identifying those portions of

[the record] which it believes demonstrate the absence of a genuine issue of material fact.”

To satisfy Rule 56’s burden of production, the moving party must do one of two things:

“the moving party may submit affirmative evidence that negates an essential element of

the nonmoving party’s claim” or “the moving party may demonstrate to the Court that the



6 R. Doc. 35.
7 R. Docs. 46, 50.
8 FED. R. CIV. P. 56; see also Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986).
9 DIRECTV, Inc. v. Robson, 420 F.3d 532, 536 (5th Cir. 2005).
10 Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008); see
also Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 150–51 (2000).
11 Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
12 Hibernia Nat. Bank v. Carner, 997 F.2d 94, 98 (5th Cir. 1993) (citing Amoco Prod. Co. v. Horwell Energy,
Inc., 969 F.2d 146, 147–48 (5th Cir. 1992)).

                                                    2
nonmoving party’s evidence is insufficient to establish an essential element of the

nonmoving party’s claim.” If the moving party fails to carry this burden, the motion must

be denied. If the moving party successfully carries this burden, the burden of production

then shifts to the non-moving party to direct the Court’s attention to something in the

pleadings or other evidence in the record setting forth specific facts sufficient to establish

that a genuine issue of material fact does indeed exist.13

        If the dispositive issue is one on which the non-moving party will bear the burden

of persuasion at trial, the moving party may satisfy its burden of production by either (1)

submitting affirmative evidence that negates an essential element of the non-movant’s

claim, or (2) affirmatively demonstrating that there is no evidence in the record to

establish an essential element of the non-movant’s claim.14 If the movant fails to

affirmatively show the absence of evidence in the record, its motion for summary

judgment must be denied.15 Thus, the non-moving party may defeat a motion for

summary judgment by “calling the Court’s attention to supporting evidence already in the

record that was overlooked or ignored by the moving party.” 16 “[U]nsubstantiated

assertions are not competent summary judgment evidence. The party opposing summary

judgment is required to identify specific evidence in the record and to articulate the

precise manner in which that evidence supports his or her claim. ‘Rule 56 does not impose




13 Celotex, 477 U.S. at 322–24.
14 Id. at 331–32 (Brennan, J., dissenting).
15 See id. at 332.
16 Id. at 332–33. The burden would then shift back to the movant to demonstrate the inadequacy of the

evidence relied upon by the non-movant. Once attacked, “the burden of production shifts to the nonmoving
party, who must either (1) rehabilitate the evidence attacked in the moving party’s papers, (2) produce
additional evidence showing the existence of a genuine issue for trial as provided in Rule 56(e), or (3) submit
an affidavit explaining why further discovery is necessary as provided in Rule 56(f).” Id. at 332–33, 333 n.3.

                                                      3
upon the district court a duty to sift through the record in search of evidence to support a

party’s opposition to summary judgment.’”17

                                          SEAMAN STATUS

        A plaintiff is a Jones Act seaman if: (1) his “duties contribute[d] to the function of

the vessel or the accomplishment of its mission,” and (2) he has “a connection to a vessel

(or an identifiable fleet of vessels in navigation) that is substantial in terms of both its

duration and nature.”18 A plaintiff bears the burden of proving seaman status.19 Although

the determination of seaman status is a mixed question of law and fact, summary

judgment is appropriate when “the facts and the law will reasonably support only one

conclusion.”20

        The Fifth Circuit has set forth “an appropriate rule of thumb” for determining

whether an employee has a substantial connection to a vessel in navigation. 21 If a worker

spends less than thirty percent of his time in the service of a vessel, he is not a seaman. 22

This determination is made “‘in the context of [the employee’s] entire employment’ with

his current employer.”23


17 Ragas v. Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998)  (citing Celotex, 477 U.S. at 324; Forsyth
v. Barr, 19 F.3d 1527, 1537 (5th Cir. 1994) and quoting Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 915–
16 & n.7 (5th Cir. 1992)).
18 Harbor Tug & Barge Co. v. Papai, 520 U.S. 548, 554 (1997) (citing id. at 355–58).
19 Barrett v. Chevron, U.S.A., Inc., 752 F.2d 129, 132 (5th Cir. 1985).
20 Harbor Tug, 520 U.S. at 554 (internal quotation marks omitted); see also Pavone v. Mississippi

Riverboat Amusement Corp., 52 F.3d 560, 565 (5th Cir. 1995).
21 Becker v. Tidewater, Inc., 355 F.3d 376, 377 (5th 2003).
22 Chandris, Inc. v. Latsis, 515 U.S. 347, 367 (1995) (“[T]he Fifth Circuit consistently has analyzed the

problem in terms of the percentage of work performed on vessels for the employer in question—and has
declined to find seaman status where the employee spent less than 30 percent of his time aboard ship.”)
(citing Palmer v. Fayard Moving & Transp. Corp., 930 F.2d 437, 439 (5th Cir. 1991); Lormand v. Superior
Oil Co., 845 F.2d 536, 541 (5th Cir. 1987); Leonard v. Dixie Well Service & Supply, Inc., 828 F.2d 291, 295
(5th Cir. 1987); Pickle v. International Oilfield Divers, Inc., 791 F.2d 1237, 1240 (5th Cir. 1986)).
23 Barrett, 781 F.2d at 1075 (citing Longmire v. Sea Drilling Corp., 610 F.2d 1342, 1347 (5th Cir.1980)).

“This is not an inflexible requirement, however, and does not preclude assessment of the extent of the
employee’s work aboard a vessel over a shorter time period if the employee’s permanent job assignment
during his term of employment has changed.” Id. In this case, there is no evidence Plaintiff’s permanent job
assignment changed after the beginning of his employment with Nacher but before the alleged accident.

                                                       4
                                              ANALYSIS

I.      There is no genuine issue of material fact that the platforms located in
        High Island Blocks 531-A and 474 in the Gulf of Mexico are stationary
        platforms.
        Nacher states it is an undisputed fact the platforms located in High Island Blocks

531-A and 474 are stationary platforms,24 and attaches the results of a Bureau of Ocean

Energy Management (“BOEM”) Platform Structures Online Query listing the “Struc Type

Code” as “FIXED.”25 Lee disputes whether the platforms located in High Island Blocks

531-A and 474 in the Gulf of Mexico, on which Lee worked for Nacher, are stationary

platforms.26 “Fixed off-shore platforms are not vessels.”27 Accordingly, this factual

dispute is material to determining Lee’s status as a seaman because it bears on whether

the time Lee spent on the platforms located in High Island Blocks 531-A and 474 is

considered time spent on board a vessel.

        The Court takes judicial notice of the “Field Definitions” section of the BOEM

Platform Structures Online Query website,                28   which explains a “Struc Type Code” of

“FIXED” means the structures are “fixed legged platforms.”29 Nacher has satisfied its




24 R. Doc. 35-15 at 3, ¶ 11.
25 R. Doc. 35-7 at 1, R. Doc. 35-8 at 1. Courts have relied on this database for information about platform
structures. See, e.g., Mata v. Freeport McMoran Inc., No. 3:15-CV-00155, 2016 WL 6037237, at *7 n.5 (S.D.
Tex. Oct. 14, 2016); Lewis v. Helmerich & Payne Int’l Drilling Co., No. CIV.A. 13-5994, 2015 WL 1040458,
at *4 (E.D. La. Mar. 10, 2015) (Fallon, J.); Firefighters Pension & Relief Fund of City of New Orleans v.
Bulmahn, No. CIV.A. 13-3935, 2014 WL 6638793, at *3 (E.D. La. Nov. 21, 2014) (Vance, J.).
26 R. Doc. 35-15 at 3, ¶ 11; R. Doc. 50-7 at 2, ¶ 11.
27 Nolan v. Coating Specialists, Inc., 422 F.2d 377, 379 (5th Cir. 1970).
28 FED. R. EVID. 201(b)(2) (“The court may judicially notice a fact that is not subject to reasonable dispute

because it . . . can be accurately and readily determined from sources whose accuracy cannot reasonably be
questioned.”). Courts have taken judicial notice of online information from the BOEM. See, e.g., Galloway
v. Nabors Offshore Corp., No. CIV.A. H-14-2029, 2015 WL 269210, at *3 (S.D. Tex. Jan. 21, 2015); Rooster
Petroleum, LLC v. Fairways Offshore Expl., Inc., No. CIV.A. 12-1322, 2013 WL 6274375, at *7 n.4 (E.D. La.
Dec. 4, 2013) (Fallon, J.).
29 Platform Structures Online Query Field Definitions, BUREAU OF OCEAN ENERGY MGMT.,

https://www.data.boem.gov/Platform/PlatformStructures/FieldDefinitions.aspx. This Internet source has
been preserved on the Court’s website under "Orders Citing Internet Sources.

                                                     5
burden of submitting affirmative evidence the platforms located in High Island Blocks

531-A and 474 are fixed, stationary platforms, not vessels.

        The burden of production shifts to Plaintiff to direct the Court’s attention to

evidence in the record setting forth specific facts sufficient to establish that a genuine

issue of material fact does indeed exist.30 Plaintiff denies the structures are fixed

platforms and states he “can present evidence showing HI-Block 531-A and 474 are not

fixed stationary platforms.”31 However, he attaches to his motion only the same BOEM

online query results listing the structures as fixed.32 This is insufficient to meet his burden

of showing a genuine issue of fact as to whether the platforms are fixed.

        Moreover, in Plaintiff’s own calculation of the time he spent working on board a

vessel, he does not include the time he spent working on the platforms located in High

Island Blocks 531-A and 474 as time he spent working on a vessel.33 He argues he can

show he spent “less than 264 hours on land or on fixed platforms,” basing the 264 hours

on the time he admits to working on the platforms located in High Island Blocks 531-A

and 474.34 Nowhere does Plaintiff argue that the time he worked on platforms located in

High Island Blocks 531-A and 474 should be considered time he spent working on a vessel.

The Court finds there is no genuine issue of material fact that the platforms located in

High Island Blocks 474 and 531-A are stationary platforms and not vessels for purposes

of determining Lee’s status as a seaman.




30 Celotex, 477 U.S. at 322–24.
31 R. Doc. 50-7 at 2, ¶ 11.
32 R. Doc. 50-4 at 2, R. Doc. 50-6 at 2.
33 R. Doc. 50-1 at 4.
34 R. Doc. 50-7 at 1–2, ¶¶ 3, 5, 7.


                                              6
II.     Because Plaintiff spent less than 30% of his employment with Nacher
        in the service of a vessel, he was not a Jones Act seaman.
        As to how many hours Lee spent working on vessels, the following facts are not in

dispute. Plaintiff worked for Nacher for a total of 387 hours.35 Upon being hired, he

underwent 16 hours of training on land on May 22, 2014 and May 23, 2014. 36 He then

worked on the Noble Drilling Rig, DANNY ADKINS, for 87 hours.37 Between July 7, 2015

and July 19, 2014, Plaintiff worked for 164 hours on the platform located in High Island

Block 531-A.38

        The parties dispute how many hours Plaintiff worked on the platform located in

High Island Block 474. Based on work logs attached to the instant motion,39 Nacher states

it is undisputed Plaintiff worked on the platform located in High Island Block 474 for 120

hours between June 20, 2014 and June 28, 2014.40 Plaintiff admits he worked on the

platform located in High Island Block 474 for 84 hours, but states he spent 18 hours on a

transport vessel en route to High Island Block 474 and 18 hours “on and off” the transport

vessel, moving equipment from the transport vessel to the platform located in High Island

Block 474.41 In support, Plaintiff attaches the same work logs attached to Nacher’s

motion.42

        In summary, it is undisputed Plaintiff spent a total of 264 hours,43 or 68% of his

387-hour total employment with Nacher, working either on land or on a stationary



35 R. Doc. 35-15 at 2, ¶ 7; R. Doc. 50-7 at 2, ¶ 7.
36 R. Doc. 35-15 at 1, ¶ 1; R. Doc. 50-7 at 1, ¶ 1.
37 R. Doc. 35-15 at 1, ¶ 2; R. Doc. 50-7 at 1, ¶ 2.
38 R. Doc. 35-15 at 2, ¶ 5; R. Doc. 50-7 at 2, ¶ 5.
39 R. Doc. 35-5.
40 R. Doc. 35-15 at 1, ¶ 3.
41 R. Doc. 50-7 at 1, ¶ 3.
42 R. Doc. 50-3.
43 This is the sum of the 16 hours he trained on land, the 84 hours Plaintiff admits he worked on High Island

Block 474, and the 164 hours he worked on High Island Block 531-A. Stationary platforms are not vessels

                                                     7
platform. It is undisputed he spent 87 hours,44 or 22% of his total employment with

Nacher, working on a vessel. The dispute arises from Plaintiff’s argument that the 18

hours, or 5% of the total, he spent being transported to a stationary platform, and the 18

hours, or the final 5%, he spent unloading a vessel at a stationary platform should be

considered time spent working on a vessel.45 If Plaintiff is correct, he would have spent

123 hours, or 32% of his total employment with Nacher, in service of a vessel, and Nacher

would not be entitled to judgment as a matter of law that he is not a seaman.

        Time that platform workers spend on transport vessels going to and from a

stationary platform is not considered time spent in service of a vessel.46 In Munguia v.

Chevron Co., U.S.A., the Fifth Circuit held a platform worker who frequently used boats

to travel to the platforms where he worked was not a seaman because “[t]he various boats

were merely a means of transportation. They constituted in effect a boat pool, a nautical

motor pool, from which [the plaintiff] daily selected or was assigned a boat to enable him

to transport himself and his equipment to the various places where his pumping, gauging,

or other platform work was to be done.”47



for purposes of seaman status. See Kimble v. Noble Drilling Corp., 416 F.2d 847, 848 n.1 (5th Cir. 1969)
(citing Rodrigue v. Aetna Cas. & Sur. Co., 395 U.S. 352 (1969)).
44 This is the time Plaintiff worked on the Noble Drilling Rig, DANNY ADKINS. Drilling rigs are vessels for

purposes of seaman status. See Lirette v. N.L. Sperry Sun, Inc., 831 F.2d 554, 556 (5th Cir. 1987).
45 R. Doc. 50-7 at 1, ¶ 3.
46 See Munguia v. Chevron Co., U.S.A., 768 F.2d 649, 653 (5th Cir. 1985); Barrios v. Engine & Gas

Compressor Servs., Inc., 669 F.2d 350, 353 (5th Cir. 1982) (“[Plaintiff] further argues that . . . he was
nonetheless a seaman because he regularly rode from platform to platform on crewboats and ‘performed a
substantial amount of work’ on the crewboats that ‘contributed to the function of the vessels.’ However,
there is no showing that [plaintiff’s] work aboard them was other than transitory and incidental to his
employment as a mechanic on the compressor stations.”); Stanley v. Guy Scroggins Constr. Co., 297 F.2d
374, 377 (5th Cir. 1961) (explaining that an individual who “merely receives transportation” on vessels is
not a seaman); Borne v. Vintage Petroleum, Inc., 949 F.Supp. 492, 493–94 (S.D. Tex. 1996) (“The record
shows that Plaintiff often took a vessel out to wells or platforms to perform his job duties. The fact that he
used a boat to get to job sites does not qualify him as being assigned to a vessel or a fleet of vessels. The
boats Plaintiff used were merely a means of transportation, a ‘nautical motor pool,’ to the sites where he
performed his true job duties.”);
47 768 F.2d at 653.


                                                      8
        Lee spent 18 hours on a vessel being transported to the stationary platform located

in High Island Block 474. As a matter of law, these hours, which constituted 5% of his

total employment with Nacher, are not considered time spent in the service of the vessel

for purposes of determining seaman status. The transport vessel was merely part of a

nautical motor pool enabling Plaintiff to be transported to the platform where he was to

work. Because Plaintiff’s time being transported to the platform is not time spent in

service of a vessel, these hours cannot be counted toward the required 30% of time spent

in the service of a vessel.

        Lee spent 18 hours “on and off” the transport vessel, moving equipment from the

vessel to High Island Block 474.48 Time spent performing work related to a stationary

platform, even if technically on board a vessel, is not considered time spent in service of

that vessel.49 In Hufnagel v. Omega Serv. Ind., Inc., the plaintiff repaired offshore oil and

gas platforms and sometimes ate or slept on vessels that served as floating “hotels.”50 (5th

Cir. 1999). The Fifth Circuit held he was not a Jones Act seaman because his “duties

involved platform work, and were not related to the navigation, maintenance, or voyage

of the [vessel, and his] sole purpose for being present on the platform or the [vessel]

related to the repair of the platform.”51

        Similar to the plaintiff in Hufnagel, Lee’s sole purpose for being present on the

vessel related to his work on the stationary platform. As a matter of law, these 18 hours,


48 R. Doc. 50-7 at 1, ¶ 3.
49  See Butcher v. Superior Offshore, 357 Fed. App’x 619, 620 (5th Cir. 2009) (“[Plaintiff] worked thirty
percent of his time on board the vessel but this included time spent for meals and breaks, which does not
make [plaintiff] a seaman.”); Hufnagel v. Omega Serv. Ind., Inc., 182 F.3d 340, 344–45 (5th Cir. 1999);
Pearson v. Offshore Specialty Fabricators, Inc., No. CIV. A. 91-3350, 1992 WL 300826, at *2–*3 (E.D. La.
Oct. 8, 1992) (finding a plaintiff tasked with sandblasting and painting a platform was not a seaman because
his time on a vessel attached to the platform did not contribute to the vessel’s mission of providing sleeping
and eating quarters to people working on the platform).
50 182 F.3d at 344–45.
51 Id. at 346.


                                                      9
which constituted 5% of his total employment with Nacher, are not considered time spent

in the service of the vessel for purposes of determining seaman status. As a result, Plaintiff

cannot show he spent 30% of his total employment with Nacher working on a vessel for

purposes of establishing seaman status. Because Plaintiff spent less than thirty percent of

his time in the service of a vessel, “the facts and the law will reasonably support only one

conclusion,”52 that Plaintiff was not a Jones Act seaman.

III.      Nacher is entitled to judgment as a matter of law on all of Plaintiff’s
          claims against it.

     A.      Counts 1 and 2

          Plaintiff brings Count 1 of his Complaint against Nacher for negligence under the

Jones Act.53 Plaintiff brings Count 2 of his Complaint against Nacher for negligence per

se under the Jones Act.54 “The Jones Act provides a cause of action for ‘any seaman’

injured ‘in the course of his employment.’”55 Because Plaintiff is not a Jones Act seaman,

Nacher is entitled to judgment as a matter of law on Plaintiff’s Jones Act negligence and

negligence per se claims against it.

     B.      Count 3

          Plaintiff brings a portion of his claims under Count 3 for maintenance and cure

under general maritime law.56 “Only seamen are entitled to the benefits of maintenance

and cure [under general maritime law]. The standard for determining seaman status for

purposes of maintenance and cure is the same as that established for determining




52  Harbor Tug, 520 U.S. at 554 (internal quotation marks omitted); see also Pavone v. Mississippi
Riverboat Amusement Corp., 52 F.3d 560, 565 (5th Cir. 1995).
53 R. Doc. 1 at 3–5.
54 Id.
55 Chandris, 515 U.S. at 354 (quoting 46 U.S.C. § 688(a), subsequently recodified at 46 U.S.C. § 30104).
56 R. Doc. 1 at 6.


                                                  10
[seaman] status under the Jones Act.”57 Because Plaintiff is not a Jones Act seaman,

Nacher is entitled to judgment as a matter of law on Plaintiff’s claim for maintenance and

cure under general maritime law in Count 3.

        Plaintiff also brings a claim for lost wages under general maritime law under Count

3.58 “Maintenance, cure and unearned wages are available to seamen who fall ill or are

injured while in service of a ship.”59 Because Plaintiff is not a seaman, he is not entitled to

lost wages under general maritime law. Nacher also is entitled to judgment as a matter of

law on Plaintiff’s claim for lost wages under general maritime law in Count 3.

        Plaintiff also brings a claim for unseaworthiness of the vessel under Count 3.60 A

shipowner has an absolute duty to provide a seaworthy vessel.61 “As a general rule, the

vessel owner is the proper defendant for an unseaworthiness claim.”62 It is undisputed



57 Hall v. Diamond M Co., 732 F.2d 1246, 1248 (5th Cir. 1984); see also Guevara v. Mar. Overseas Corp.,
59 F.3d 1496, 1499 (5th Cir. 1995), abrogated on other grounds by Atl. Sounding Co. v. Townsend, 557
U.S. 404 (2009).
58 R. Doc. 1 at 6. See Smith v. Atlas Off-Shore Boat Serv., Inc., 653 F.2d 1057, 1060 n.2 (5th Cir. 1981) (“A

seaman who has been wrongfully discharged may bring suit for the recovery of wages which he would have
earned had the shipping contract been fulfilled.”).
59 Primozich v. Oczkewicz, No. C16-82 BJR, 2017 WL 77518, at *6 (W.D. Wash. Jan. 9, 2017) (citation and

internal quotations omitted); see also Gims v. Danos & Curole Marine Contractors, Inc., No. CIV.A. 99-
185, 1999 WL 983826 (E.D. La. Oct. 28, 1999) (Vance, J.) (entering judgment on claim for lost wages,
among others, because the plaintiff was not a seaman); Alier v. Sea Land Serv., Inc., 465 F. Supp. 1106,
1110–11 (D.P.R. 1979) (“These wages, unearned or honorary, as they may be called, are in the nature of
maintenance and cure, and it is the ancient duty of the vessel and shipowner to provide the sick and injured
seaman with said maintenance and cure and honorary wages from the contract of employment and the
particular relationship existing *1111 between the seaman and his vessel.”); cf. Dowdle v. Offshore Exp.,
Inc., 809 F.2d 259, 263 (5th Cir. 1987) (“[T]he seaman’s rights to unearned wages are not separable from
maintenance and cure.”); THOMAS J. SCHOENBAUM, ADMIRALTY AND MARITIME LAW § 6:29 (6th ed. 2018)
(“The right to unearned wages is correlative to the right to maintenance and cure; thus the seaman will be
awarded all three or none at all.”).
60 R. Doc. 1 at 6.
61 Mitchell v. Trawler Racer, Inc., 362 U.S. 539, 549 (1960).
62 Coakley v. SeaRiver Mar., Inc., 319 F. Supp. 2d 712, 715 (E.D. La. 2004), aff’d, 143 F. App’x 565 (5th Cir.

2005) (citing Chandris, 515 U.S. at 371); see also Daniels v. Fla. Power & Light Co., 317 F.2d 41, 43 (5th
Cir. 1963) (“The idea of seaworthiness and the doctrine of implied warranty of seaworthiness arises out of
the vessel, and the critical consideration in applying the doctrine is that the person sought to be held legally
liable must be in the relationship of an owner or operator of a vessel.”); Woods v. Seadrill Americas, Inc.,
No. CV 16-15405, 2017 WL 4269553, at *2 (E.D. La. Sept. 26, 2017) (granting summary judgment in favor
of an employer on an unseaworthiness claim because the employer did not own the vessel); Fluker v.
Manson Gulf, LLC, 193 F. Supp. 3d 668, 676 (E.D. La. 2016) (same).

                                                      11
that, at the time of the alleged accident, Plaintiff was employed by Nacher and working

on a platform owned by McMoran Oil & Gas LLC.”63

          Moreover, “unseaworthiness requires the existence of a vessel.”64 “Fixed off-

shore platforms are not vessels.”65 Because it is undisputed that Nacher did not own the

platform on which Plaintiff was injured and that the platform was not a vessel, Nacher is

entitled to judgment as a matter of law on Plaintiff’s unseaworthiness claim against it.

     C.      Request for Attorney’s Fees

          Nacher requests recovery attorney’s fees and costs, but does not cite any law in

support of its argument that it is entitled to attorney’s fees and costs. Accordingly, the

Court denies Nacher’s request.

                                            CONCLUSION

          IT IS ORDERED that the Motion for Summary Judgment, filed by Defendant the

Nacher Corporation, be and hereby is GRANTED.66 The Nacher Corporation’s request

for attorney’s fees is DENIED.

          IT IS FURTHER ORDERED that the Motion for Summary Judgment as to the

McCorpen Defense and Medical Causation, filed by Defendant the Nacher Corporation,

be and hereby is DENIED AS MOOT.67

          New Orleans, Louisiana, this 24th day of January, 2019.

                                  _______________________ ________
                                           SUSIE MORGAN
                                    UNITED STATES DISTRICT JUDGE
63 R. Doc. 35-15 at 3, ¶ 13; R. Doc. 50-7 at 2, ¶ 13.
64 Daniel v. Ergon, Inc., 892 F.2d 403, 409 n. 10 (5th Cir. 1990) (citing Miles v. Melrose, 882 F.2d 976 (5th
Cir. 1989)); see also Ross v. W&T Offshore, Inc., No. CV 17-8689, 2018 WL 6492762, at *7 (E.D. La. Dec.
10, 2018).
65 Nolan, 422 F.2d at 379; see also Ross, 2018 WL 6492762, at *7 (“The Fifth Circuit has found

that fixed platforms are not vessels for the purposes of Jones Act or unseaworthiness claims.”) (citations
omitted).
66 R. Doc. 35.
67 R. Doc. 64.


                                                     12
